YOUNG, Judge,
dissenting.
I dissent.
The so-called “amortization” provision in the two ordinances is a taking of property without due process. Therefore, it is an unreasonable exercise of police power and unconstitutional per se. See, e.g., Hoffman v. Kinealy, (1965) Mo., 389 S.W.2d 745; Sun Oil Co. v. City of Upper Arlington, (1977) 55 Ohio App.2d 27, 379 N.E.2d 266. The state and its cities and towns have a legitimate interest in the elimination of prior nonconforming uses. The method of elimination, however, must be reasonable. Here it is not reasonable. Any public gain realized by the use of amortization provisions is outweighed by the private loss. I would reverse.